I regret that I cannot fully concur in the opinion which reveals a careful consideration of the points involved and a clear exposition of the reasoning leading to its conclusions. Having, in connection with the cases of Tite v. Tax Comm.,89 Utah 404, 57 P.2d 734; Rowell v. State Board of Agriculture,98 Utah 353, 99 P.2d 1; Denver  R.G.W. Ry. Co. v. Pub.Service Comm., 98 Utah 431, 100 P.2d 552; made excursions into the nature of administrative agencies, I must issue a warning against denominating such bodies as executive, legislative, or judicial. As stated in the dissenting opinion in the Rowell case, and I think it uncontroversially true, there is much confusion
"by the endeavor to give to administrative performance the distinguishing characteristics of legislative, executive and judicial. The truth is that it is because of the very necessity of departing from the rigiditiy of separation of powers into these three categories that administrative agencies must be established. It is impossible, in the development of a program of a declared policy of regulation, many times, to say where the legislative ends and the executive begins. He indeed is to be congratulated who can pick out the legislative, the executive, and the judicial ingredients of many completed administrative processes. But to do so and label them would be useless labor. They are administrative acts which involve, in many cases, an inextricable admixture of all three functions." [98 Utah 353,99 P.2d 8.] *Page 266 
To earmark an administrative agency as executive and/or legislative brings one squarely up against Section 1 or Article 5 of the Constitution of Utah on questions of delegation of powers and review. See discussion in the concurring opinion in Denver R.G.W. Ry. Co. v. Pub. Service Comm., supra.
The legislature can, of course, delegate legislative powers to an agency. It is not the delegation which is prohibited, despite the unfortunate phrases to the contrary. Said Elihu Root:
"The old doctrine forbidding the delegation of legislative power has virtually retired from the field and given up the fight." 41 Rep. Am. Bar Ass'n, 335 at page 368. (1916)
Professor Cheadle in "The Delegation of the Legislative Function" 27 Yale L.J. 892 at 920 said that the only question confronting the courts is, "What is reasonably necessary in view of what the times demand and the end to be accomplished." Says I.L. Sharfman in "The Interstate Commerce Commission: An Appraisal" 46 Yale L.J. 915, (1937):
"Similarly, the concern often expressed over the Commission's infringement upon the separation of powers is grounded more largely in disturbance over appearances than in the menace of realities. That the performance of its numerous tasks involves a marked blending of functions — legislative, executive, and judicial — cannot be gain-said; but this admixture of functions, as in connection with the more traditional forms of administration, manifests itself for the most part in the processes essential to the sound and effective achievement of its primary purposes rather than in the independent exercise of separable types of governmental power. The propriety of performance of executive functions by an administrative arm of the government raises little question; the source of difficulty is generally alleged to lie in the exercise by the same tribunal of both legislative and judicial functions. But as a regulatory tribunal designed to further positive public ends, theCommission's powers are predominantly legislative in character, and such judicial functions as it exercises are largely incidental to the proper performance of its legislative duties." (Italics added.) *Page 267 
In 27 Graphic Survey 494 (Oct. 1938), A.H. Feller in "Administrative Justice" tells us:
"Some fifty years or more ago, students of American government could talk easily about a beautiful principle called the separation of powers. * * * Even in those days this neat theoretical division was not a completely accurate description of actual governmental operations; today the separation of powers is hardly more than an inspiration slogan. * * * The consequence has been that ever since the eighties of the last century Congress has been compelled to hand over more and more of the law making job to administrative agencies. The Supreme Court has given this delegation of legislative power its blessing and has asked only that some intelligible standard for the guidance of administrative action be laid down by Congress. * * * Administrative legislation has assumed a bulk and importance easily matching that of Congressional legislation."
And O. Douglas Weeks, in an article appearing in 25 Georgetown L.J. 314, entitled "Legislative Power versus Delegated Legislative Power" writes:
"Beginning with the establishment of the Interstate Commerce Commission in 1887 and the subsequent multiplication of boards of a similar nature in both the federal and state governments, there developed a new type of administrative agency which came to be looked upon as primarily quasi-legislative and quasi-judicial in its functions and to which very broad powers of a legislative character were delegated on the assumption that it was a direct agent of Congress or the State Legislature with respect to these powers."
Cardoza, in his "Growth of the Law" (1924) P. 132, says:
"I have been surprised to see how many partisans the notion of a separation of powers rigid and perpetual — the judges the interpreters, the legislature the creator — is able even in our day to muster at the bar."
And McFarland, in his book entitled "Judicial Control of the Federal Trade Commission and the Interstate Commerce Commission" writes at Pages 5 and 6:
"The time-honored division of the labors of government was the first obstacle to the existence of the Interstate Commerce Commission, and other principles for the legal treatment of modern administrative *Page 268 
agencies are often related to the doctrine of separation of powers. Now, however, the commerce commission is commonly taken as the outstanding example of the eclipse of the doctrine."
And again, in Mr. Justice Holmes dissenting opinion inSpringer v. Government of the Philippine Islands, 1928,277 U.S. 189, 48 S. Ct. 480, 485, 72 L. Ed. 845, we find the following:
"It is said that the powers of Congress cannot be delegated, yet Congress has established the Interstate Commerce Commission, which does legislative, judicial and executive acts, only softened by a quasi * * *."
Like excerpts could be multiplied indefinitely from the writings of eminent judges and legal scholars. In view of their conclusions, bold indeed is he who in this day still persists in denominating an administrative function as executive or legislative.
It is the failure to provide limits to the powers delegated or guides for the exercise of those powers which may make the law inoperative. But theoretically the legislature cannot give judicial powers to an agency other than a court. But any attempt to pick out the powers given to an administrative agency as judicial, legislative, or executive, would end in futility. The very reason the agency was denominated administrative was to get away from labeling it as executive, judicial or legislative. And if this be said to be a subterfuge to avoid the mandate for the separation of powers, the answer is that modern government could not exist without administrative agencies possessing powers in character legislative, judicial and executive.
If the Public Service Commission were to be so designated, it would fall under the heading of a legislative agency rather than executive. Time was when the legislature by enactment chartered corporations, fixed maximum rates for utilities, etc. Modern conditions forced the legislature to establish an agency to find the facts and establish the rates. See the quotation from Weeks, supra. *Page 269 
"The Public Service Commission is only a representative agency established by the Legislature." Lusk v. Atkinson,268 Mo. 109, 186 S.W. 703, 705.
My plea, however, is not to run the hazard of earmarking the agency as either judicial, legislative or executive, for reasons sufficiently intimated above.
The opinion attempts to define a judicial function. It states that
"the judicial function is to define the legal rights and obligations conferred or imposed by law upon the community to the individual, the individual to the community, or one individual to another individual; and to apply the remedy when one such party has infringed the right of, or failed in his or its obligation to the other."
Outside of the word "define," with which I have scant quarrel. I am not prepared to say that such are not judicial functions. But are they entirely court functions? Is it not necessary for most administrative bodies to "define" or determine what the law is before they act upon it? Do not our Bureau of Registration, Insurance Commissioner, and other state administrative agencies "define" the rights of, or laws in respect to professional people, insurance companies, and others with whom the agencies deal, and "define" the obligations imposed by law? True, in many cases, commissions "define" or "construe" the law and in pursuance thereof, and in addition thereto, grant or confer rights and impose obligations themselves. This is one of the differences which, in some cases, distinctly mark an administrative tribunal as different from a court. The Public Service Commission, when it issues a certificate of convenience and necessity, confers a right. That is neither a supervising or regulatory function and not a judicial function. If it must be designated it seems distinctly in the nature of a legislative function. The Industrial Commission really performs a judicial function in determining an employer's obligation to an employee for compensation, soften it with the word "quasi" as we may. Certainly, administrative *Page 270 
bodies apply remedies where a right is infringed far more than do courts. Except in equity, divorce, ejectment and a limited type of actions, all the courts can do is to give a judgment which amounts to an authoritative declaration that one party owes a definite amount to another party. On this declaration, properly entered, the administrative step of execution takes place. But the Interstate Commerce Commission, the Federal Trade Commission, and in fact many commissions provide definite remedies in an affirmative form requiring something to be done or cease being done. I am pointing out these matters in support of my plea for the greatest of caution in defining what is executive, legislative and judicial.
As stated in Tite v. State Tax Commission, supra [89 Utah 404,57 P.2d 737], the question of whether the matter is judicial or administrative "depends largely on the aspect in reference to which the question is presented." Also judicial functions thought of as court functions are those which traditionally and peculiarly belong to the courts distinctively from all other bodies, such as criminal trials, which function includes the power to judge and impose or recommend what the punishment shall be, and those functions performed by an institution called a court which possessed the machinery and used it for redress of wrongs arising from the violation of rights recognized by common law or given by statute and made redressable by court action. These were looked on from time immemorial as the traditional and peculiar functions of the courts, although even here it is unsafe to generalize too far. To conclude on this phase of the case: It is not required that we determine whether the commission was exercising an executive, legislative or judicial function. All we need determine at this time is that it is not exercising a judicial function, construed as that term is in reference to courts, and thus that res adjudicate is not applicable. I place my concurrence in regard to this phase of the case on that proposition. *Page 271 
Nor is it necessary in this case to determine whether the Public Service Commission may, without a change in conditions or situation, entertain anew an application for a certificate of convenience and necessity based on substantially the same evidence which formerly resulted in a denial. In this case there was a change of condition. But there is tenability in the argument that, the function exercised in this case being one to determine whether the public interests require a certificate of convenience and necessity, such matter should never be foreclosed. Certainly where cities or towns grant franchise it is done by the legislative bodies of those cities and towns, which, by the way, gives additional color to the argument that this is a legislative function. I know of no case where a city council acted to deny a franchise where it could not again be considered and granted by the assembly except on a shown change of conditions. As yet city and town legislative bodies have not found it necessary, granted they had been given such power by the state legislature or their charters, to set up administrative agencies to perform such apparently legislative functions. It is rather common knowledge that in cities where the council is the legislative body and the mayor the executive, the legislative branch has usually been very loath to part with this privilege of granting or withholding franchises.
There is, of course, something to be said for the proposition that there should be some certainty to the Commission's conclusions and protection against repeated applications for the purpose of wearing down the Commission or the protestants. Perhaps we must ascribe sufficient common sense to the Commission as to justify a faith that it would not entertain an application under like circumstances unless it was definitely of the opinion that the prior refusal to grant the certificate was wrong. Be that as it may, in this case there appears to be alleged and shown a change of conditions as compared with those existing at the time of the former hearing, in that there was a marked increase *Page 272 
in business which may have made the issuance of the certificate a matter of convenience and necessity under the greater business activity at the later date. We note, in this respect, that the subsequent application here under consideration was on the Commission's printed form and, therefore, identical in most respects with the former application for which the same form was used. However, some routes are sought to be covered by the present application in addition to those covered by the earlier one. Since, under Section 76-6-1, R.S.U. 1933, the form of the application would not limit the nature of the evidence to be presented in behalf of the application, the Commission would have to proceed with the hearing of the evidence, at least to the extent of determining whether there was a changed situation, granted such was necessary, to justify a consideration of the merits of the new application. Assuming, though not deciding, that such a showing was necessary, the record indicates such to have been presented in this case, particularly since the record shows evidence was presented as to the financial condition of the competitors, as to an increase in freight rates, new industries, an increase in the demand for truck carriers, and a condition detrimental to the public interest in the increase in the use of private carriers along routes not covered by the previously authorized runs of the Fuller-Toponce Truck Company. The Commission's order indicates a particular concern over the use of private carriers, in the fact that much of this would likely be abolished if further truck runs were authorized, and in the fact that the use of private carriers indicates that the competing railroads do not get this business and would not therefore, suffer to the extent claimed, by the granting of this application. In the light of the record it is clear that the Public Service Commission was not, in this case, faced with the necessity of determining whether, in the absence of a change of conditions, it should proceed to entertain anew this application, nor need we here determine that question. *Page 273